Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Enhance Skin Products Inc (the “Company”), on Form 10-Q for the period endedJuly 31, 2014, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Donald Nicholson, Principal Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: The Report on Form 10-Q for the period ended July 31, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report on Form 10-Q for the period ended July 31, 2014, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 8, 2014 By: /s/Donald Nicholson Name: Donald Nicholson Title: CEO, Chief Financial Officer, Principal Executive Officer and Director
